              IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION
    KEVIN MCGHEE, et al.,                 )
                                          )
                           Plaintiffs,    )
                                          )
                  v.                      ) No. 2:21-CV-4048-WJE
                                          )
    ZOKHIRKUL KHALILOV, et al.,           )
                                          )
                                          )
                           Defendants.    )
                                       ORDER

           Pending before the Court is Proposed Intervenor Missouri Employers Mutual Insurance

Company’s (“MEM”) Motion to Intervene (Doc. 19) and Proposed Complaint (Doc. 19-1).

Plaintiffs Kevin and Jenise McGhee (“McGhees”) and Defendants Zokhirkul Khalilov and Eco

Trucking, LLC (“Eco Trucking”) have not responded and the time to do so has expired. The issues

are now ripe and ready to be ruled upon. Because MEM has a right to do so, the Court will grant

MEM’s Motion to Intervene and allow MEM leave to file its Proposed Complaint. 1

                                                I. BACKGROUND

           A. Allegations in the First Amended Complaint

           This case arises from the collision between a tractor-trailer operated by Mr. Khalilov, in

the scope of his employment with Eco Trucking, and Mr. McGhee, a member of a construction

crew who was working alongside the highway. (Doc. 8 at ¶¶ 1, 13). As a result of the collision,

the McGhees allege that Mr. McGhee suffered severe and life-threatening injuries, including brain

trauma, a broken leg, and collapsed lungs. (Id. at ¶ 28). The McGhees bring four counts in their

First Amended Complaint. Specifically, Mr. McGhee alleges one count of negligence and

negligence per se against Mr. Khalilov and Eco Trucking based on Mr. Khalilov’s operation of the


1
    The Court notes that it would likely grant the Motion to Intervene under a theory of permissive intervention as well.
tractor-trailer. (Id. at ¶¶ 29-47). Mr. McGhee also brings one count of negligence against Eco

Trucking based on its hiring, retaining, supervising, and training of Mr. Khalilov, as well as its

maintenance of the tractor-trailer. (Id. at ¶¶ 48-54). Finally, Ms. McGhee brings one count of loss

of consortium against Mr. Khalilov and Eco Trucking. (Id. at ¶¶ 55-59).

       For each of the negligence and negligence per se counts, Mr. McGhee states that he has

“personally sustained and will continue to sustain actual damages including physical and mental

injuries, lost wages and benefits, [and] emotional distress.” (Id. ¶¶ 35, 46, 53). Further, he

maintains that he has “become indebted for reasonable and necessary medical care and treatment,

which will continue in the future.” (Id.) In her loss of consortium claim, Ms. McGhee states that

she has “personally sustained and will continue to sustain actual damages, including lost wages

and benefits, and has become indebted for reasonable and necessary medical care and treatment

rendered to her husband . . . and she shall incur additional such expenses in the future.” (Id. ¶ 58).

In each of their counts, the McGhees seek damages “in excess of seventy-five thousand dollars,”

costs of the litigation, pre- and post-judgment interest, and punitive damages. (Id. at 7, 9, 11-12).

       B. Allegations in the Motion to Intervene and MEM’s Proposed Complaint

       MEM, a Missouri corporation, and the entity which provides workers’ compensation

insurance to Mr. McGhee’s employer, seeks to intervene as of right and, in the alternative, under

a theory of permissive intervention. (Doc. 19 at 1-2). MEM alleges that it has provided and will

likely continue to provide benefits to Mr. McGhee for the injuries he sustained. (Id. at ¶ 7). MEM

states that under Missouri law it has a subrogation right to the funds Mr. McGhee may recover for

his tort claims because it has provided him with workers’ compensation benefits. (Id. at ¶ 8).

However, no subrogation right exists as to the funds that Ms. McGhee may recover for her loss of

consortium claim. (Id. at ¶ 14). To protect its subrogation right, MEM seeks to bring the same
counts against Mr. Khalilov and Eco Trucking that Mr. McGhee brings in his First Amended

Complaint. (See Doc. 19 at ¶¶ 21, 37; compare Doc. 19-1, with Doc. 8).

        MEM specifically alleges that intervention is necessary because

        [t]he interests of . . . [the] McGhee[s] are not aligned in the prosecution of this
        Complaint because . . . [Mr.] McGhee must look out for the interests of MEM,
        while . . . [Ms.] McGhee has no obligation in regard to [the] same. Nevertheless,
        they are husband and wife, and therefore, they both stand to share in any recovery
        whether it be under a theory of loss of consortium on behalf of . . . [Ms.] McGhee
        or a general tort recovery on behalf of . . . [Mr.] McGhee.

(Doc. 19 at ¶ 21). Since MEM’s subrogation right exists only as to the funds recovered by Mr.

McGhee, MEM states that its “interest is not adequately represented by the existing parties.” (Id.

¶ 23). MEM asserts that “[t]his is also especially true when it comes to negotiating a settlement.”

(Id. ¶ 24). MEM states that it “only wishes to be made a Plaintiff to the case to prevent an unfair

resolution that would forever close and bar MEM from pursuing any further action and protecting

its interests.” (Id. ¶ 37).

          II. APPLICABLE LAW: FEDERAL RULE OF CIVIL PROCEDURE 24

        Federal Rule of Civil Procedure 24 governs intervention both as of right and under a theory

of permissive intervention in cases brought in federal court. The Court addresses the standard

governing each type of intervention in turn.

        As to intervention as of right, Rule 24 provides, in relevant part:

        On timely motion, the court must permit anyone to intervene who: . . . claims an
        interest relating to the property or transaction that is the subject of the action, and
        is so situated that disposing of the action may as a practical matter impair or impede
        the movant’s ability to protect its interest, unless existing parties adequately
        represent that interest.

Fed. R. Civ. P. 24(a)(2). The United States Court of Appeals for the Eighth Circuit recognizes

four requirements that must be met when a party seeks to intervene as of right:
         (1) file[] a timely motion to intervene; (2) claim[] an interest relating to the property
         or transaction that is the subject of the action; (3) [be] situated so that disposing of
         the action may, as a practical matter, impair or impede the movant’s ability to
         protect that interest; and (4) . . . not [be] adequately represented by the existing
         parties.

Swinton v. SquareTrade, Inc., 960 F.3d 1001, 1004 (8th Cir. 2020) (internal quotation marks and

citation omitted). 2 In discussing intervention as of right, the Eighth Circuit stated that “Rule 24

should be construed liberally, with all doubts resolved in favor of the proposed intervenor.” Id.

(internal quotation marks and citations omitted).

         Rule 24 also governs when a party may intervene under a theory of permissive intervention.

Rule 24(b) provides, in relevant part:

         On timely motion, the court may permit anyone to intervene who: . . . has a claim
         or defense that shares with the main action a common question of law or fact. . . . In
         exercising its discretion, the court must consider whether the intervention will
         unduly delay or prejudice the adjudication of the original parties’ rights.

Fed. R. Civ. P. 24(b)(1)(B), (b)(3). “The decision to grant or deny a motion for permissive

intervention is wholly discretionary.” South Dakota ex rel Barnett v. United States Dep’t of

Interior, 317 F.3d 783, 787 (8th Cir. 2003) (citations omitted). “The principle consideration in

ruling on a Rule 24(b) motion is whether the proposed intervention would unduly delay or

prejudice the adjudication of the parties’ rights.” Id. (citations omitted).

                                                  III. ANALYSIS

         MEM seeks to intervene as of right and, alternatively, under a theory of permissive

intervention in this action to protect its subrogation interest in the funds Mr. McGhee may recover


2
  MEM focused on Missouri case law in its Motion to Intervene. (See generally Doc. 19). Although Missouri Supreme
Court Rule 52.12 is similar to Rule 24, “[i]t is wholly clear that the right to intervene in a civil action pending in a
United States District Court is governed by Rule 24 and not state law.” 7c MARY KAY KANE, FEDERAL PRACTICE AND
PROCEDURE § 1905 (3d ed. 2021) (collecting cases). Although Missouri law “is relevant in determining whether the
insurer has a right of subrogation. If the substantive right to subrogation exists, the mode, time, and manner of its
assertion is a procedural matter to be determined by the federal rules rather than by state law.” Id. (collecting cases).
Therefore, the Court looks to Missouri law to determine MEM’s subrogation rights but cites to Eighth Circuit cases
interpreting Rule 24 when determining if MEM has a right to intervene in this matter.
for his tort claims. MEM states that its interests are not adequately protected because the McGhees

may present the case in such a way that would allocate a larger portion of the recovery than is

customary to Ms. McGhee’s loss of consortium claim because no subrogation interest applies to

that claim. The Motion to Intervene stands before the Court unopposed because the McGhees, Mr.

Khalilov, and Eco Trucking did not file a response. Although the Court concludes that MEM may

intervene as of right under Rule 24(a), because two of the requirements present a close call, it also

concludes that it would likely allow MEM to intervene under a theory of permissive intervention.

       A. The Court Will Allow MEM to Intervene as of Right

       The Court begins with an analysis of intervention as of right. Since MEM meets each of

the four requirements, the Court will allow MEM to intervene under Rule 24(a)(2).

       First, MEM timely filed the Motion to Intervene. In determining whether a party has timely

filed a motion to intervene, the Court must consider “all the circumstances of the case,” including

three elements in particular: (1) “the reason for any delay by the proposed intervenor in seeking

intervention,” (2) “how far the litigation has progressed before the motion to intervene is filed,”

and (3) “how much prejudice the delay in seeking intervention may cause to other parties if

intervention is allowed.” United States v. Union Elec. Co., 64 F.3d 1152, 1159 (8th Cir. 1995)

(citation omitted). The instant litigation is in its early stages and no deadlines set forth in the

Court’s Scheduling Order have passed. (See Doc. 16). MEM filed the Motion to Intervene

approximately two months after the McGhees filed their First Amended Complaint. (Compare

Doc. 8, with Doc. 19). Further, because no party filed a response to the Motion to Intervene, the

Court presumes that no party would suffer prejudice by allowing MEM to intervene. After

considering all the circumstances of the case, the Court concludes that MEM timely filed the

Motion to Intervene and meets the first requirement to intervene as of right.
        Second, MEM “claims an interest relating to the property or transaction that is the subject

of the action” in that it claims a subrogation interest in the amount that Mr. McGhee may recover

for his tort claims. Swinton, 960 F.3d at 1004. “Under Missouri law, an employee who sues and

recovers damages from a third-party tortfeasor for injuries to the employee holds the amount due

to the employer in trust so as to ensure that the employer’s right of subrogation is protected

pursuant to § 287.150” of the Revised Statutes of Missouri. Henderson v. Black & Decker, No.

1:20cv173ACL, 2021 WL 1546139, at *2 (E.D. Mo. Apr. 20, 2021) (citing Schumacher v. Leslie,

232 S.W.2d 913, 919 (1950)). Because MEM has a subrogation interest in the funds that Mr.

McGhee may recover, it has an interest in the subject of the action and meets the second

requirement to intervene as of right.

        Third, MEM must show that it “is situated so that disposing of the action may, as a practical

matter, impair or impede [MEM’s] . . . ability to protect that interest.” Swinton, 960 F.3d at 1004.

This requirement is a closer call. In deciding a motion to intervene pursuant to Missouri Supreme

Court Rule 52.12, the Missouri Court of Appeals for the Western District recognized that

        the fact that a Missouri employer is not a party to an injured employee’s suit against
        a third-party tortfeasor does not forfeit or limit the employer’s right to seek
        reimbursement for Missouri workers’ compensation benefits paid to the employee.
        This is because employers in Missouri who have paid workers’ compensation
        benefits to an injured employee have a multitude of options available to recoup the
        benefits from a third-party tortfeasor, and are not limited to intervention in the
        underlying suit.

Kinney v. Schneider Nat’l Carriers, Inc., 200 S.W.3d 607, 612 (Mo. Ct. App. 2006). However,

the Eighth Circuit has recognized that Rule 24 “does not require . . . [that a party] demonstrate to

a certainty that [its] interests will be impaired in the ongoing action. It requires only that [it] show

that the disposition of the action may as a practical matter impair [its] interests.” Union Elec. Co.,

64 F.3d at 1162 (emphasis in original, internal quotation marks and citations omitted). Further,
the Eighth Circuit instructed that “the interest test is primarily a practical guide to disposing of

lawsuits by involving as many apparently concerned persons as is compatible with efficiency and

due process.” Id. (internal alterations, quotation marks, and citations omitted). In considering

whether a district court properly allowed a party to intervene as of right, the Eighth Circuit has

stated in dicta that “[i]t has been held that where the state workmen’s compensation law permits

subrogation of a compensation carrier, the carrier is entitled to intervene as . . . of right.” Curtis v.

Sears, Roebuck & Co., 754 F.2d 781, 784 (8th Cir. 1985) (quoting Smith Petroleum Serv., Inc. v.

Monsanto Chem. Co., 420 F.2d 1103, 1114-15 (5th Cir.1970)).

        MEM alleges that its interests may be impaired if it cannot intervene in the current litigation

because the McGhees may litigate this matter in such a way that most of the recovery is devoted

to Ms. McGhee’s loss of consortium claim, to which no subrogation right exists, as opposed to

Mr. McGhee’s tort claims. Based on these allegations, MEM has shown that its subrogation rights

“may as a practical matter” be impaired if it is not allowed to intervene in this action. See Union

Elec. Co., 64 F.3d at 1162; see also Fahnestock v. E. All. Ins. Co., No. 1:13cv2417, 2016 WL

7384138, at *3 (M.D. Pa. Dec. 21, 2016) (citations omitted) (concluding based on a similar

argument that the workers’ compensation insurer’s subrogation interest was “indeed under threat

of impairment”). Because “Rule 24 should be construed liberally, with all doubts resolved in favor

of the proposed intervenor,” the Court concludes that MEM meets the third requirement to

intervene as of right. Swinton, 960 F.3d at 1004.

        Fourth and finally, the Court must determine whether MEM’s interests are “adequately

represented by the existing parties.” Swinton, 960 F.3d at 1004. The Eighth Circuit has recognized

that “[a]lthough the burden to show inadequate representation is generally minimal . . . the

applicant for intervention bears a heavier burden on this factor when a party in the suit has an
obligation to represent the interests of the party seeking to intervene.” Id. at 1005 (internal

quotation marks and citations omitted). However, this “may be rebutted by a showing that the

applicant’s interest cannot be subsumed within the shared interest” of the party currently involved

in the litigation. Union Elec. Co., 64 F.3d at 1169 (citations omitted). Under Missouri law “an

employee who sues and recovers damages from a third-party tortfeasor for injuries to the employee

holds the amount due to the employer in trust so as to ensure that the employer’s right of

subrogation is protected pursuant to” § 287.150. Kinney, 200 S.W.3d at 613-14 (citations omitted).

        The fourth requirement also is a closer call. Mr. McGhee would hold any funds that he

receives for his tort claims in trust for MEM based on MEM’s workers’ compensation payments

to him. Id. Therefore, MEM faces a “heavier burden” in meeting the fourth requirement to

intervene as of right. Swinton, 960 F.3d at 1005. However, based on the specific allegations

contained in the Motion to Intervene, MEM has rebutted that burden by showing that its interest

cannot be subsumed by the McGhees. 3 Specifically, Mr. McGhee, as Ms. McGhee’s husband,

would likely share in any recovery Ms. McGhee receives for her loss of consortium claim, which

may affect his ability to adequately represent MEM’s interests. Construing Rule 24 liberally and

in favor of intervention, the Court concludes that MEM meets the fourth and final requirement to

intervene as of right. Id. at 1004.

        Since MEM has shown that it meets each of the four requirements to intervene as of right,

the Court will grant the Motion to Intervene and allow MEM to file its Proposed Complaint.




3
 Ms. McGhee’s loss of consortium claim, to which MEM has no subrogation right, distinguishes this case from those
cases involving only tort claims brought by or on behalf of the injured employee. See Henderson, 2016 WL 1546139.
       B. The Court Likely Would Allow MEM to Intervene Under a Theory of Permissive
          Intervention

       Although the Court has concluded that MEM may intervene as of right, because the third

and fourth requirements are closer calls, the Court also addresses MEM’s alternative request to

intervene under a theory of permissive intervention pursuant to Rule 24(b). The Court would likely

grant the Motion to Intervene under Rule 24(b)(1)(B) as well.

       The decision whether to grant a motion to intervene under Rule 24(b) is “wholly

discretionary.” South Dakota ex rel Barnett, 317 F.3d at 787. “The principle consideration in

ruling on a Rule 24(b) motion is whether the proposed intervention would unduly delay or

prejudice the adjudication of the parties’ rights.” Id.

       In its Proposed Complaint, MEM seeks to bring the same tort claims that Mr. McGhee

raises in the First Amended Complaint. Therefore, it is beyond dispute that the Court may allow

MEM to intervene under Rule 24(b)(1)(B). As discussed above, based on Ms. McGhee’s loss of

consortium claim, MEM’s subrogation interest may be impaired if it is not allowed to intervene.

Given that the McGhees, Mr. Khalilov, and Eco Trucking failed to oppose the Motion to Intervene,

the Court concludes that they will not suffer prejudice if the Court allows MEM to intervene.

Additionally, no deadline in the Court’s Scheduling Order has passed, so it does not appear that

allowing MEM to intervene would “unduly delay” this matter. See id.

       Therefore, the Court would likely permit MEM to intervene under a theory of permissive

intervention as well.
                                     IV. CONCLUSION

      Accordingly, it is hereby ORDERED that MEM’s Motion to Intervene (Doc. 19) is

GRANTED. No later than June 25, 2021, MEM shall file its Proposed Complaint. (Doc. 19-1).

      Dated this 17th day of June, 2021, at Jefferson City, Missouri.



                                           Willie J. Epps, Jr.
                                           United States Magistrate Judge
